Citation Nr: 0943152	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 
1962 and from October 1966 to May 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California and a March 2002 rating decision of 
the RO at New Orleans, Louisiana.   

In January 2003, the Veteran presented testimony at a hearing 
conducted at the New Orleans RO before a Decision Review 
Officer (DRO).  In November 2003, the Veteran presented 
testimony at a personal hearing conducted at the New Orleans 
RO before the undersigned Veterans Law Judge (VLJ).  
Transcripts of these personal hearings are in the Veteran's 
claims folder.

The Veteran is seeking service connection for PTSD, which he 
contends is related to his experiences in Vietnam.  The Board 
observes that the RO discussed the Veteran's other diagnosed 
psychiatric disabilities when adjudicating this matter 
throughout the course of the appeal.  Consequently, because 
the Veteran is seeking service connection for a psychiatric 
disability which he contends is PTSD, the Board has 
recharacterized the issue as referenced above.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.)   

The issue on appeal was remanded by the Board in August 2004, 
January 2006, and May 2008.  Pursuant to the August 2004 
remand, the requested VA records were obtained and the 
Veteran received additional notice in August 2004.  Most 
recently in May 2008, the claim was remanded a third time to 
afford the Veteran a VA examination.  As will be discussed 
more thoroughly below, a complaint VA examination was 
obtained in March 2009.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's prior 
remands with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A psychiatric disability, to include PTSD, did not 
manifest during service and has not been shown to be causally 
or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in June 2001.  The letter 
addressed all of the notice elements and included a PTSD 
questionnaire for the Veteran to complete.  Although the 
notice was not provided after the initial adjudication of the 
Veteran's claim in February 2001, the claim was subsequently 
readjudicated in a March 2002 RO decision and again in the 
June 2003 statement of the case (SOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In a May 2008 
letter, the Veteran was provided with notice that addresses 
the relevant rating criteria and effective date provisions.  
Any defect in the timing of the notice was harmless error as 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the claim for PTSD are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  Additionally, his Social Security 
Administration (SSA) disability records were obtained in 
March 2003 and were also reviewed.  

In this regard, pursuant to the August 2004 remand, the RO 
attempted to obtain any outstanding service treatment records 
from the Veteran's period of service from March 1954 to 
February 1962.  The RO had been previously informed by the 
National Personnel Records Center (NPRC) in May 2003 that the 
Veteran had filed a claim at the time of separation from 
service and all his service treatment records were sent to 
the RO located at 211 Main Street, San Francisco, CA, 94105.  
In August 2004, the RO contacted the Oakland RO in attempt to 
locate any missing service treatment records.  The Oakland RO 
indicated that after a check of drop file mail and caddy 
mail, the Veteran's service treatment records were not found.  
Thereafter in September 2004, the NPRC indicated that no 
additional service treatment records were found at their 
location.  Any further attempts to locate missing service 
treatment records would be futile.  38 C.F.R. § 3.159(c)(2).  
In any event, the inability to locate service treatment 
records for the period from March 1954 to February 1962 
results in no prejudice to the Veteran, because he is 
alleging that his PTSD stressors were incurred during his 
service in Vietnam, which occurred during his second period 
of service from October 1966 to May 1979.  All available 
service treatment records dated during the Veteran's second 
period of service from October 1966 to May 1979 are of 
record.  

Pursuant to the Board's remands, a VA examination with 
respect to the claim was obtained in March 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is adequate, 
as it is predicated on a reading of the service and post-
service medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records, his 
alleged stressors, and statements.  The examination also 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed, and is based on 
objective testing.  Thus, there is adequate medical evidence 
of record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  No compensation shall be paid if a disability is the 
result of a veteran's own willful misconduct, including the 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
prohibits, effective for claims filed after October 31, 1990, 
as was the claim in his case, the payment of compensation for 
a disability that is the result of a veteran's own alcohol or 
drug abuse.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service.  The 
Veteran's service personnel records verify that he served in 
Vietnam from May 1967 to November 1968 and from September 
1969 to September 1970.  However, his duties as verified by 
service personnel records have not been recognized as combat-
related.  In this regard, the Veteran's service records list 
his military occupational specialty (MOS) as food service 
specialist, a MOS not typically associated with combat.  
Further, his service records did not show that he received 
any awards or decorations indicative of combat service, such 
a Bronze Star with V Device or Purple Heart.  The Board does 
acknowledge that the Veteran has been awarded the Vietnam 
Service Medal; however, this award is not indicative of 
combat.  As such, the Board finds that the Veteran is not 
shown to have engaged in combat with the enemy. 

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's alleged stressors are summarized as follows: 
(i) that convoys of his transportation unit in which he was 
participating came under ambush attack from the enemy and 
suffered casualties while moving from "Anke" to Pleiku in 
1967 and 1968; (ii) that convoys of his transportation unit 
in which he was participating came under ambush attack 
regularly from the enemy and suffered casualties (wounding 
and killing) while moving from Qui Nhon to Pleiku and other 
places; (iii) that members of his transportation unit whom he 
knew were killed when the enemy ambushed convoys in which he 
did not participate, including one soldier (named) who died 
in his arms after falling off the truck after arriving at the 
unit's base; (iv) that during Tet of 1967, his transportation 
unit was stationed in Pleiku and suffered casualties from 
enemy attacks, and two soldiers (named) whom he knew were 
killed and wounded, respectively, (v) that during Tet of 
1968, his transportation unit suffered casualties from enemy 
attacks that were worse than during the 1967 Tet, and two 
soldiers (named) whom he knew were killed, and (vi) that 
during both his tours of duty in Vietnam, he often pulled 
guard duty at his units' compounds when there were nightly 
firefights with the enemy in which soldiers wound be wounded 
or killed.  Based on a review of the Veteran's service 
personnel records and records obtained from the Center for 
Unit Records Research (CURR) in November 2000, the Board 
found in its August 2004 remand that the stressors alleged by 
the Veteran concerning participating in convoys that came 
under ambush attack by the enemy in which other soldiers were 
wounded or killed and performing guard duty at his units' 
compounds at night during firefights with the enemy in which 
soldiers were wounded or killed were sufficiently 
corroborated by credible evidence and must be accepted as 
verified.  

Now that there is credible evidence of some of the Veteran's 
in-service stressors during his service in Vietnam, the Board 
must determine whether there is evidence of a link between 
current symptomatology and the claimed in-service stressors.

A review of the Veteran's service treatment records was 
absent for complaints, treatment, or diagnoses of PTSD 
related to the above corroborated stressors.  An October 1975 
record referenced a history of alcoholism.  A September 1977 
record noted that the Veteran drank a fifth of alcohol per 
day from 1959 to 1962, had a stressful family life, and was 
undergoing a divorce.  On his April 1979 report of medical 
history, the Veteran indicated that he had or had in the past 
depression, excessive worry, and nervous trouble.  
Importantly, his accompanying April 1979 separation 
examination did not reveal any psychiatric symptomatology.  
Thus, the Veteran did not have a diagnosis of PTSD during his 
military service.  

The Veteran testified during his November 2003 hearing that 
he was out of service for approximately 20 years before the 
events he experienced during his service in Vietnam began to 
affect him.  The Board acknowledges that the Veteran has VA 
diagnoses of PTSD and several other psychological disorders 
beginning in the 1990s.  For example, VA records dated in the 
1990s and 2000s contain diagnoses of chemical dependency in 
remission, polysubstance abuse, adjustment disorder, 
relationship disorder, anxiety disorder, mood disorder, 
personality disorder NOS, compulsive gambling, depressive 
disorder, and PTSD.  However, the Board notes that none of 
the various psychological diagnoses have been attributed to 
the Veteran's service and it is unclear whether the PTSD 
diagnoses were related to his alleged stressors.  

In this regard, the Veteran was admitted to VA in June 2001 
following complaints related to caring for his mother, his 
wife leaving him, and financial problems related to gambling.  
The Veteran received diagnoses of depressive disorder, 
compulsive gambling, polysubstance abuse in full remission, 
personality disorder not otherwise specified (NOS), and PTSD 
by history.  It was also noted that the Veteran had a long 
history of polysubstance abuse dating back to the 1950s which 
was indicated to be in remission.  Although there are 
diagnoses of PTSD, the Board observes that none are 
accompanied by a description of the alleged stressors that 
the diagnoses are based on.  For instance, October 2001 VA 
records pertaining to a hospitalization during which the 
Veteran was diagnosed with PTSD, pathological gambling, 
polysubstance abuse, and depressive disorder contained no 
references to the Veteran's service in Vietnam.  The Board 
also notes that a July 1999 complete psychological 
examination conducted by the Social Security Administration 
(SSA) wherein the Veteran described stressors related to his 
service in Vietnam did not reveal a diagnosis of PTSD.  The 
examiner commented that the Veteran claimed to have PTSD from 
his experiences in Vietnam but she did not find enough 
objective evidence to give that diagnosis.  Instead, the 
examiner diagnosed dysthymic disorder which she appeared to 
relate to stressors following the death of his wife in 1993.  
Thus, these records do not contain a diagnosis of PTSD 
related to a corroborated PTSD stressor or show a 
relationship between the Veteran's military service and any 
other psychological disorder.  

Additionally, the Veteran has undergone several VA 
examinations in connection with this claim.  Following a 
February 2005 VA examination, the Veteran was diagnosed with 
dysthymia and polysubstance abuse in the past by history with 
many years of sobriety.  However, because the examiner did 
not completely review the Veteran's claims file before 
rendering his conclusions, the Board affords this examination 
little probative value.  

The Veteran had another VA examination in August 2008.  
However, the examiner did not have the benefit of the 
Veteran's claims file.  The Veteran then underwent another VA 
examination in March 2009 with the same examiner who 
conducted the August 2008 examination wherein the claims file 
was reviewed.  During the August 2008 examination, the 
examiner observed that the Veteran seemed to indicating that 
mental problems per say did not interfere with his post-
service work but rather the results of his alcohol and 
cocaine use interfered with his ability to work.  For 
example, the Veteran stated that he has been unable to keep a 
job because he has been unable to get along with people due 
to his alcohol problems.  The examiner also noted that the 
Veteran focused on his sobriety and history of substance 
abuse more than anything else during the interview.  The 
results of the examination indicated that the Veteran over 
indorsed symptoms of emotional distress and had an extremely 
exaggerated Minnesota Multiphasic Personality Inventory 
(MMPI).  The examiner concluded that the Veteran did not have 
any problem behaviors related to any mental illness including 
no problem behaviors related to PTSD.  The diagnosis was 
polysubstance dependence which the Veteran stated was in 
remission.

After the examiner reviewed the claims file in March 2009, he 
continued the diagnosis of polysubstance dependency and added 
the diagnoses of mild cognitive disorder NOS and personality 
disorder NOS with narcissistic features.  The examiner 
concluded that the Veteran did not fit the criteria for PTSD.  
Instead, the examiner felt that any effect the Veteran had 
from his in-service stressors was neither long-lasting, 
severe, nor substantial and that his main problem had to do 
with his long standing history of addictive behavior.  The 
examiner opined that the Veteran's cognitive disorder was an 
artifact of his drug and alcohol consumption and his 
personality disorder is an extension of his polysubstance 
dependency and an attitude of enlistment.  

The Board affords this examination and opinion of the 
examiner great probative value as it is based on a through 
review of the claims file, the results of objective testing, 
consideration of the Veteran's alleged PTSD stressors, in 
person interview, and is supported by a complete rationale.  
For instance, the examiner referenced several VA treatment 
records including a December 2001 diagnosis of PTSD with no 
symptoms of PTSD referenced in the entry.  The results of the 
re-administered MMPI-2 again provided an exaggerated and 
invalid response set.  The Veteran was unable to name any 
specific occupational or functional impairment related to his 
Vietnam experience.  Further, he was somewhat hard to follow 
and told lengthy stories about substance abuse that were 
unrelated to the questions posed by the examiner.  Although 
the Veteran endorsed nightmares, he could not give any 
frequency of the nightmares or state that these nightmares 
had anything to do with Vietnam.  The Board also finds it 
significant that the Veteran indicated a strong intent 
towards receiving VA benefits and blamed everything on his 
Vietnam experience including his alcoholism and gambling 
addiction.  Although he reported being clean and sober for 26 
years, the examiner stated that he appeared angry and 
irritated that he was not receiving VA benefits.  

In sum, the more persuasive evidence of record does not 
reflect a current diagnosis of PTSD.  To the extent the 
Veteran had a diagnosis of PTSD during the course of this 
appeal, no diagnosis has been related specifically to any 
corroborated in-service event.  Moreover, none of the 
Veteran's psychological diagnoses have been attributed to his 
service.  The Board notes that service connection for a 
personality disorder and polysubstance abuse is prohibited as 
a matter of law under the facts of this case.  38 C.F.R. 
§ 3.301(c), (d).  Further, although the Veteran might 
sincerely believe that he suffers from PTSD and it is related 
to his service, he is not competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
corroborated stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a psychiatric disability, to include PTSD.








ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


